Per Curiam.
The presumption from a mother’s maintenance of her child, whatever be the means of either, is that she furnished *367it as a gift. If the child has nothing to recur to, the presumption is irresistible; and if it even has an estate, her omission to have it applied by a guardian, is equally so. Perhaps one case could not be picked out of a thousand, in which the presumption would not accord with the fact. They who would set bounds to the generosity of a mother, know, but little about the impulses of such a parent. The presumption, therefore, being legitimately founded in the natural course of things, prevails till it is rebutted; and as the plaintiff did not offer a prima facie case, the evidence was rightly excluded.
Judgment affirmed.